i          i        i                                                                   i       i      i




                                   MEMORANDUM OPINION


                                           No. 04-09-00036-CV

               IN THE INTEREST OF D.J.W., H.A.W., and A.M.W., Minor Children

                        From the 216th Judicial District Court, Kerr County, Texas
                                        Trial Court No. 08-113-A
                           Honorable Camile Glassock Dubose, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 11, 2009

MOTION TO DISMISS GRANTED; DISMISSED

           Counsel for appellants has filed a letter stating his clients T.W. and A.A. no longer desire to

pursue this appeal and requesting the appeal be dismissed. Construing the letter as a motion to

dismiss the appeal, we grant the motion. See TEX . R. APP . P. 42.1(a)(1). We order all costs assessed

against appellants. See TEX . R. APP . P. 42.1(d)(absent agreement of the parties, costs are taxed

against appellant).

                                                          PER CURIAM